Per Curiam.
An appeal not expressly or necessarily given, can*192not be entei’tained; and certainly none is expressly given in this instance, for the first section of the act of the 16th of May, 1836, has regard to removals only by common law process for correction of errors and irregularities, and not to removals by an appeal, which lays open the cause to revision on the merits, and which has been borrowed from -the civil law. It is argued, however, that as the Common Pleas is put upon a footing in regard to a lunatic’s committee, with the Orphans’ Court in regard to a guardian, there is consequently the same appeal from its judgment or decree in regard to their accounts. But the 25th paragraph of the 23d section of the act of the 13th of April, 1836, from which the inference is attempted,‘ has regard expressly to no more than the “ control, removal, dismissal, and discharge” of such committees, and not to the settlement of their accounts. It is clear, therefore, that the decree of the Common Pleas is conclusive.
Appeal quashed.